EXHIBIT 10(xlii)

CONFIDENTIAL SETTLEMENT AGREEMENT,

MUTUAL RELEASES AND AGREEMENT TO INDEMNIFY

This Settlement Agreement, Mutual Releases, and Agreement To Indemnify
(“Agreement”) is entered into on October 16, 2011, (the “Effective Date”) by BP
Exploration & Production Inc., a Delaware corporation; Anadarko Petroleum
Corporation, a Delaware corporation; and Anadarko E&P Company LP, a Delaware
limited partnership (collectively, the “Parties”). BP Corporation North America
Inc. and BP p.l.c. shall be a party to this Agreement solely for the purposes of
paragraph 5.4(b) and Article VII.

For and in consideration of the mutual promises and releases set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties stipulate and agree as
set forth herein below.

I.  RECITALS AND ACKNOWLEDGEMENTS

1.1    BP Exploration & Production Inc. (“BPXP”), Anadarko Petroleum Corporation
(“APC”), and Anadarko E&P Company LP (“AEP”) are parties to the “Macondo
Prospect Offshore Deepwater Operating Agreement” (the “Operating Agreement”),
the “Lease Exchange Agreement,” and the “Ratification and Joinder of Operating
Agreement Macondo Prospect,” all with an effective date of October 1, 2009, and
related and ancillary agreements (collectively, and including the “Macondo
Prospect Well Participation Agreement” dated as of October 1, 2009 to which BPXP
and APC are parties, the “Contracts”). BPXP and APC currently own a 75% working
interest and 25% working interest, respectively, in and to federal oil and gas
lease OCS-G 32306 in block 252 of the Mississippi Canyon protraction area of the
Gulf of Mexico (“MC252”), which is commonly called the Macondo Prospect.
Although AEP previously owned a 22.5% record title interest in the MC252 lease,
AEP assigned that interest to APC, effective April 1, 2010, prior to the
Deepwater Horizon Incident. Hereafter, APC and AEP will be collectively referred
to as “Anadarko.” Under the Operating Agreement, BPXP serves as Operator of the
block and thereafter invoices the other co-owners for their working-interest
share of expenditures, costs, and indebtedness relating to activities and
operations under the Operating Agreement (“Costs”). BPXP has taken the position
that billable Costs under the Operating Agreement include costs related to oil
spills, including containment and removal equipment, the cost of control and
cleanup, third-party claims, other resulting responsibilities under applicable
laws and regulations, and a number of other categories of past and future
expenditures related to spills. APC has not reimbursed BPXP for these Costs
incurred after the Deepwater Horizon Incident, and has taken the position that
the Operating Agreement does not require it to pay these Costs under the
circumstances.

1.2    BPXP, Anadarko, and various of the BP Released Parties and Anadarko
Released Parties (as defined below) are defendants or otherwise involved, or may
in the future become involved, in lawsuits, arbitrations, administrative
proceedings, regulatory proceedings, and criminal investigations and other
proceedings arising out of or related to the Deepwater Horizon Incident
(collectively, “the Litigation”).

 

*****

  

INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND RULE 24B-2 UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

1.3    The BP Released Parties and the Anadarko Released Parties now desire to
resolve their disputes related to and arising out of the Deepwater Horizon
Incident and their duties under the Contracts. This Agreement is not an
admission of any liability or responsibility regarding the Deepwater Horizon
Incident.

II.  DEFINITIONS

The following terms shall be defined as follows for the purposes of this
Agreement:

2.1    The “BP Released Parties” shall mean (i) BPXP and each of its past and
present direct and indirect subsidiaries and parents, including BP p.l.c. and
its subsidiaries and subsidiary undertakings (as those terms are defined in the
U.K. Companies Act 2006), Affiliates, divisions, and business units, and each of
their respective business units, predecessors, and successors, and (ii) each of
their respective agents, servants, representatives, officers, directors (or
Persons performing similar functions), employees, attorneys and administrators,
all and only in their capacities as such (the Persons specified in clause (ii),
acting in the capacities described in such clause, are referred to collectively
herein as “Representatives”).

2.2    The “BP Releasing Parties” shall mean BPXP and each of its past, present,
and future direct and indirect subsidiaries and parents, including BP p.l.c. and
its subsidiaries and subsidiary undertakings (as those terms are defined in the
U.K. Companies Act 2006), Affiliates, divisions, and business units, and each of
their respective business units, predecessors, and successors.

2.3    The “Anadarko Released Parties” shall mean (i) APC, AEP, and each of
their past and present direct and indirect subsidiaries and parents, Affiliates,
divisions, and business units, and each of their respective business units,
predecessors, and successors, and (ii) each of their respective Representatives,
all and only in their capacities as such.

2.4    The “Anadarko Releasing Parties” shall mean APC, AEP, and each of their
past, present, and future direct and indirect subsidiaries and parents,
Affiliates, divisions, and business units, and each of their respective business
units, predecessors, and successors.

2.5    The “Deepwater Horizon Incident” shall mean the fire and explosions on
the Deepwater Horizon that commenced on April 20, 2010; the events, actions,
inactions, and omissions leading up to the fire and explosions; the ensuing loss
of life and personal injuries; the loss of hydrocarbon reserves from MC252; the
loss of the Deepwater Horizon; the releases of hydrocarbons and other pollutants
from the MC252 reservoir and the drilling unit; the containment efforts; the
subsequent clean up and remediation efforts and all other responsive actions;
and related property or other damage arising or resulting from the incident.

2.6    “Claim” or “Claims” shall mean all past, present, or future claims,
rights, causes of action, demands, lawsuits, damages, obligations, expenses,
promises, liabilities, losses or costs of any kind, nature or description,
including but not limited to tort claims, contract claims, warranty claims,
statutory claims, declaratory judgment actions, counterclaims, cross claims,
demands, and claims for damages or any other relief.

 



--------------------------------------------------------------------------------

2.7    “NRD Trustees” shall refer to any and all governmental entities that
possess claims for natural resource damages related to the Deepwater Horizon
Incident under applicable law, including, without limitation, the National
Oceanic and Atmospheric Administration, the Department of the Interior, Alabama
Department of Conservation and Natural Resources, Geological Survey of Alabama,
Florida Department of Environmental Protection, Louisiana Coastal Protection and
Restoration Authority, Louisiana Oil Spill Coordinator’s Office, Louisiana
Department of Environmental Quality, Louisiana Department of Wildlife and
Fisheries, Louisiana Department of Natural Resources, Mississippi Department of
Environmental Quality, Texas General Land Office, Texas Parks and Wildlife
Department, and Texas Commission on Environmental Quality, all and only in their
capacities as trustees of their respective jurisdiction’s natural resources.

2.8    “Person” shall mean an individual, a corporation, limited liability
company, partnership, association, trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

2.9    “Affiliate” of a Person shall mean a Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with, the first Person. “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.

2.10  All figures denominated with “$” or “dollars” shall mean United States
dollars.

III.  CASH PAYMENT

3.1    Within 45 calendar days from the Effective Date (the “Payment Date”), APC
shall pay or cause to be paid to BPXP the sum of four billion dollars
($4,000,000,000) in cash (the “Cash Payment”) via wire transfer to a United
States bank account designated in writing by BPXP. If all or part of the Cash
Payment is not paid by the Payment Date, BPXP shall earn interest on the unpaid
portion accruing daily from the Payment Date until paid at the lesser of (i) an
annual rate equal to LIBOR plus three (3) percentage points, or (ii) the maximum
rate allowed by applicable law.

3.2    BPXP and Anadarko expressly acknowledge that the releases provided in
Article IV and indemnities provided in Article V and the other provisions in
this Agreement are good and sufficient consideration for the payments, rights,
and obligations set forth herein.

3.3    BPXP shall furnish to APC a duly executed Internal Revenue Service Form
W-9, attesting that BPXP is a U.S. person for U.S. Federal income tax purposes.
BPXP shall also cause any Affiliate of BPXP to which payment is required to be
made hereunder to furnish to APC a duly executed Internal Revenue Service Form
W-9, attesting that such Affiliate is a U.S. person for U.S. Federal income tax
purposes.

3.4    BPXP will use the Cash Payment to pay the claims of Persons whose
injuries and damages arise out of or relate to the Deepwater Horizon Incident.



--------------------------------------------------------------------------------

3.5    If (i) the Cash Payment is not timely made in full, without set-off,
deduction or withholding or (ii) if any portion of the Cash Payment is avoided,
set aside, or recovered for any reason whatsoever from BPXP or one of its
Affiliates by any Person; then at BPXP’s election this Agreement, including
Articles IV and V, shall be null and void, and all or any part of the Cash
Payment in the possession, custody, or control of BPXP or any of its Affiliates
shall be returned to APC. This paragraph does not limit BPXP’s remedies, and
BPXP also may alternatively sue to enforce this Agreement and its promise of
payment and other terms.

IV.  RELEASES AND WAIVERS

4.1    In consideration of and for the promises and other consideration
identified herein, the Parties make these releases:

 

  (a)

The BP Releasing Parties hereby release and forever discharge the Anadarko
Released Parties from any and all Claims that any of the BP Releasing Parties
have, ever had, or may have, now or in the future, against the Anadarko Released
Parties or any of them, whether known or unknown, suspected or claimed, whether
or not yet asserted, arising out of or related to (i) the Contracts, (ii) the
Deepwater Horizon Incident, (iii) the Litigation, and/or (iv) alleged damage to
the Macondo Prospect, loss of hydrocarbon reserves from the Macondo Prospect, or
profits or revenues from potential lost hydrocarbon production from the Macondo
Prospect (the “Released Claims”). Without limitation and for the avoidance of
doubt, the Released Claims include all claims asserting that Anadarko is
required to pay Costs under the Contracts, Claims predicated on gross
negligence, recklessness, or wilful misconduct, Claims for punitive or exemplary
damages, Claims for payments made to or by the Gulf Coast Claims Facility
(“GCCF”) or Deepwater Horizon Oil Spill Trust, Claims for payments made to the
NRD Trustees for natural resource damages resulting from the Deepwater Horizon
Incident, and all Claims asserted or that could have been asserted with respect
to the Deepwater Horizon Incident against the Anadarko Released Parties in
BPXP’s Notice of Dispute dated April 1, 2011 or in the proceeding captioned In
re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on
April 20, 2010, No. 10-2179 (E.D. La.) (the “MDL Litigation”). The BP Releasing
Parties covenant not to assert or continue to assert any Released Claim. The BP
Releasing Parties further covenant not to make any assertion, claim, or defense
in any form or manner including through expert testimony, in the Litigation or
in statements concerning the Deepwater Horizon Incident, which alleges, or
characterizes facts as demonstrating, (i) gross negligence, recklessness, or
wilful misconduct relating to the Anadarko Released Parties, or (ii) that any of
the Anadarko Released Parties was a Person in Charge (as that term is defined in
the Clean Water Act, 33 U.S.C. § 1251 et seq., or other similar applicable law)
or controlled or had the ability to control the operation of the Deepwater
Horizon or the Macondo Prospect.

 



--------------------------------------------------------------------------------

  (b)

The Anadarko Releasing Parties hereby release and forever discharge the BP
Released Parties from any and all Claims that any of the Anadarko Releasing
Parties have, ever had, or may have, now or in the future, against the BP
Released Parties or any of them, whether known or unknown, suspected or claimed,
whether or not yet asserted, arising out of or related to (i) the Contracts,
(ii) the Deepwater Horizon Incident, (iii) the Litigation, and/or (iv) alleged
damage to the Macondo Prospect, loss of hydrocarbon reserves from the Macondo
Prospect, or profits or revenues from potential lost hydrocarbon production from
the Macondo Prospect (the “Released Claims”). Without limitation and for the
avoidance of doubt, the Released Claims include all Claims asserting that BPXP
did not comply with the Operating Agreement or its duties as operator, Claims
predicated on gross negligence, recklessness, or wilful misconduct, Claims for
punitive or exemplary damages, and Claims asserted or that could have been
asserted with respect to the Deepwater Horizon Incident against the BP Released
Parties in the MDL Litigation, including in the Claim, Answer and Cross-Claims
of Third-Party Defendants Anadarko Petroleum Corporation and Anadarko E&P
Company LP filed in that proceeding. The Anadarko Releasing Parties covenant not
to assert or continue to assert any Released Claim. The Anadarko Releasing
Parties further covenant not to make any assertion, claim, or defense in any
form or manner including through expert testimony, in the Litigation or in
statements concerning the Deepwater Horizon Incident, which alleges, or
characterizes facts as demonstrating, gross negligence, recklessness, or wilful
misconduct relating to the BP Released Parties. The scope of this release and
waiver does not include any rights and benefits of the Anadarko Releasing
Parties under any insurance policies issued to one or more of the Anadarko
Releasing Parties as principal(s) or on which any one or more of such Anadarko
Releasing Parties is a named insured, including reinsurance policies applying to
such insurance policies (collectively, “the Anadarko Insurance Policies”).

 

  (c)

The Parties agree that upon payment of the Cash Payment, the Anadarko Releasing
Parties and BP Releasing Parties will take all reasonable steps to withdraw any
complaints, claims, or notices in the Litigation or under the dispute resolution
procedures of the Operating Agreement issued or filed by them against the BP
Released Parties or Anadarko Released Parties, respectively.

4.2    Notwithstanding the foregoing paragraphs 4.1(a) and 4.1(b), the releases
granted herein shall not impair, affect, or limit any right or Claim that the BP
Released Parties or the Anadarko Released Parties may have under this Agreement
(including without limitation all indemnification rights and the rights of the
respective Parties and the BP Released Parties and Anadarko Released Parties to
enforce the terms hereof).

4.3    BPXP, on behalf of the BP Releasing Parties and their insurers,
reinsurers, indemnitors, subrogees, and assignees, waives any and all
subrogation, contribution, and



--------------------------------------------------------------------------------

indemnification rights (other than those set forth in this Agreement) or Claims
against the Anadarko Released Parties for the Released Claims released in
paragraph 4.1(a). Anadarko, on behalf of the Anadarko Releasing Parties and
their insurers, reinsurers, indemnitors, subrogees, and assignees, waives any
and all subrogation, contribution, and indemnification rights (other than those
set forth in this Agreement) or Claims against the BP Released Parties for the
Released Claims released in paragraph 4.1(b). Anadarko acknowledges and agrees
on behalf of itself, all other Anadarko Released Parties, and any insurer,
reinsurer, indemnitor, subrogee, or assignee thereof, that it and they shall
have no right to recover from any of the BP Released Parties all or any portion
of any payment made or rights assigned to BPXP or any other BP Released Party
hereunder, at any time or under any theory whatsoever, whether legal, equitable,
or otherwise. BPXP acknowledges and agrees on behalf of itself, all other BP
Released Parties, and any insurer, reinsurer, indemnitor, subrogee, or assignee
thereof, that it and they shall have no right to recover from any of the
Anadarko Released Parties all or any portion of any payment made or rights
assigned to Anadarko or any other Anadarko Released Party hereunder, at any time
or under any theory whatsoever, whether legal, equitable, or otherwise.

4.4    Partial Satisfaction of Security Rights.

 

  (a)

As partial satisfaction of Anadarko’s obligations under the Operating Agreement
and in acknowledgement of the security rights in favor of BPXP as the Operator
of MC252, Anadarko shall transfer, convey and assign to BPXP (such transaction
being referred to herein as the “Transfer”), on a non-recourse basis, any and
all of its right, title and interest in, to, and under any property or rights
(whether real or personal, tangible or intangible) related to or derived from
Anadarko’s leasehold interest in MC252, the Operating Agreement (inclusive of
Exhibits), the other Contracts, and any and all activities and/or operations
conducted under any of the foregoing as described with further specificity in
Exhibit D (collectively, “Anadarko MC252 Rights”), and, in particular, waives
and relinquishes to BPXP any and all right to any future economic benefits from
the hydrocarbon reservoir in MC252, including, without limitation, revenues from
future hydrocarbon production. BPXP shall assume all royalty obligations
accruing on or after the date of the Transfer with respect to the interest in
MC252 that Anadarko is assigning to BPXP under this paragraph 4.4. Anadarko
shall remain liable for all royalty obligations with respect to Anadarko’s
interest in MC252, if any, accruing before the date of the Transfer.

 

  (b)

In order to effect the Transfer, Anadarko agrees to execute the Assignment and
Bill of Sale and Transfer of Operating Agreement Interest and BOEMRE Form
MMS-150 attached hereto as Exhibit D and will cooperate with BPXP at BPXP’s
expense to obtain any governmental consents necessary to assign record title to
any and all property and other



--------------------------------------------------------------------------------

  rights

and obligations described in this paragraph 4.4 and Exhibit D to BPXP or BPXP’s
Affiliates.*****.

 

  (c)

BPXP and Anadarko shall provide any notices required under the Operating
Agreement as a result of the Transfer. The Transfer shall be on an “as-is,
where-is” basis and made without any representation (except as expressly
provided in this Agreement) or warranty of any kind on the part of Anadarko,
including without limitation any warranty of title, and shall be subordinate to
and expressly subject to the terms of the Operating Agreement.

 

  (d)

In the event any required governmental consent is not obtained for the Transfer
and BPXP elects to withdraw the application for governmental approval, then the
Transfer shall be rescinded and the Anadarko MC252 Rights shall re-vest in
Anadarko subject to the terms and conditions of the Operating Agreement and
except as expressly provided in Exhibit D hereto. For avoidance of doubt,
Anadarko shall assume responsibility for all royalty obligations accruing on or
after the date of re-vesting. In no event shall BPXP’s withdrawal of the
governmental approval application or rescinding of the Transfer in any way
affect the validity of the remaining provisions of this Agreement, including
without limitation the release set forth in paragraph 4.1(a) and the indemnities
set forth in paragraphs 4.6(a) and 5.1, which provisions shall remain in full
force and effect notwithstanding any such Transfer application withdrawal or
rescission of the Transfer by BPXP.

4.5    Anadarko hereby assigns to BPXP all right, title, and interest to all
claims and causes of action that the Anadarko Releasing Parties have asserted or
could assert against any third Persons arising from or relating to the Deepwater
Horizon Incident (“Anadarko Third Party Claims”), and BPXP hereby accepts all
right, title, and interest to all Anadarko Third Party Claims. This assignment
does not include any claims or rights of Anadarko or its Affiliates under the
Anadarko Insurance Policies. To the extent that assignment of any Anadarko Third
Party Claims is deemed invalid by a court or arbitration panel of competent
jurisdiction, Anadarko agrees on behalf of the Anadarko Releasing Parties to
release each and every, and covenants not to sue for, such Anadarko Third Party
Claims for which the assignment has been deemed invalid.

4.6    Notwithstanding any other provision in this Agreement, to the extent that
the BP Releasing Parties in the future receive value (whether as cash payments,
non-cash consideration, price reductions or in any other form when paid or
realized) (i) from claims that the BP Releasing Parties have asserted or could
assert against third parties arising from or relating to the

 

 

*****

  

INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND RULE 24B-2 UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Deepwater Horizon Incident (other than all consideration paid by Anadarko
pursuant to this Agreement), (ii) from the Anadarko Third Party Claims and/or
(iii) from any insurance policies of third parties under which any one or more
of the BP Releasing Parties and/or the Anadarko Releasing Parties is a named
insured or an additional insured, arising from or relating to the Deepwater
Horizon Incident, then the BP Releasing Parties shall make cash payments to APC,
on a current and continuing basis, of twelve-and-one-half percent (12.5%) of the
aggregate of such value received by the BP Releasing Parties in excess of
one-and-a-half billion dollars ($1,500,000,000); except that such payments to
APC shall not exceed one billion dollars ($1,000,000,000) in the aggregate.

 

  (a)

Notwithstanding any provision in this Agreement to the contrary (including
anything stated in Article IV), BPXP agrees to indemnify and hold harmless, but
not defend, the Anadarko Released Parties for and against any claims of any kind
or nature whatsoever, in law or in equity, asserted against any of the Anadarko
Released Parties by or on behalf of any insurer, reinsurer, indemnitor,
subrogee, assignee, shareholder, creditor, administrator, bankruptcy trustee, or
any other party seeking to recover all or any amount of any consideration paid
by or due from the BP Releasing Parties to APC under this paragraph 4.6.

V.  INDEMNITIES

5.1    BPXP Indemnity. Subject to paragraphs 5.3 through 5.10 of this Agreement,
and upon receipt in full, without set-off, deduction or withholding, of the Cash
Payment, BPXP shall indemnify and hold harmless, but not defend, the Anadarko
Released Parties against:

 

  (a)

all claims, causes of action, losses, costs, expenses, liabilities, damages or
judgments of any kind relating to or arising out of the Deepwater Horizon
Incident (collectively, “Indemnified Losses”). Indemnified Losses shall include,
without limitation, to the extent relating to or arising out of the Deepwater
Horizon Incident, (i) damages for personal injury or death; (ii) damages arising
from negligence of any kind (whether sole, joint, concurrent, gross or
otherwise); (iii) property damage; (iv) economic losses of third parties;
(v) spill response, cleanup, or containment costs; (vi) lost revenues or taxes;
(vii) claims by the GCCF or Deepwater Horizon Oil Spill Trust Fund;
(viii) claims by the NRD Trustees for natural resource damages; (ix) royalty
payments incurred after the date of the Transfer; and (x) any claims of any kind
or nature whatsoever, in law or in equity, asserted against any of Anadarko
Released Parties by or on behalf of any insurer, reinsurer, indemnitor,
subrogee, assignee, shareholder, creditor, administrator, bankruptcy trustee, or
any other party seeking to recover (A) all or any amount of any consideration
paid by or due from any BP Releasing Party to any Anadarko Released Party under
this Agreement or (B) all or any amount of any payment for loss relating to the
Deepwater Horizon Incident made by, or at any time committed to by, any BP
Releasing Parties (or any insurer, reinsurer, indemnitor, subrogee, or assignee
of any BP Releasing Parties) to any third party,



--------------------------------------------------------------------------------

 

provided that such payment or commitment is not also the subject of the
indemnities provided by Anadarko to the BP Released Parties in this Agreement,
in which case this provision shall not apply to impair such indemnification
claims and rights; and

 

  (b)

*****.

5.2    Anadarko Indemnity. Subject to paragraphs 5.4 through 5.10 of this
Agreement, Anadarko shall indemnify and hold harmless, but not defend, the BP
Released Parties as follows:

 

  (a)

Notwithstanding any provision in this Agreement to the contrary (including
anything stated in Article IV), Anadarko hereby releases on behalf of itself and
those bound by this Agreement, and agrees to indemnify and hold harmless the BP
Released Parties for and against any claims of any kind or nature whatsoever, in
law or in equity, asserted against any of the BP Released Parties by or on
behalf of any insurer, reinsurer, indemnitor, subrogee, assignee, shareholder,
creditor, administrator, bankruptcy trustee, or any other party seeking to
recover (i) all or any amount of any consideration paid by or due from Anadarko
to BPXP under this Agreement or (ii) all or any amount of any payment for loss
relating to the Deepwater Horizon Incident made by, or at any time committed to
by, any Anadarko Releasing Parties (or any insurer, reinsurer, indemnitor,
subrogee, or assignee of any Anadarko Releasing Parties) to any third party,
provided that such payment or commitment is not also the subject of the
indemnities provided by BPXP to Anadarko in this Agreement, in which case this
provision shall not apply to release or impair such indemnification claims and
rights;

 

  (b)

In the event the Anadarko Releasing Parties sue to recover on any Anadarko Third
Party Claims (in breach of their obligations under Article IV to assign or
release such claims), Anadarko agrees to indemnify and hold harmless the BP
Released Parties for and against any claims of any kind or nature whatsoever, in
law or in equity, asserted against any of the BP Released Parties by or and
behalf of any third party seeking to recover from the BP Released Parties all or
any amount of any payment made by the third party as a result of a claim made by
any of the Anadarko Releasing Parties for any Anadarko Third Party Claim,
including claims for indemnification or contribution.

5.3    Limitation On Indemnities.

 

 

*****

  

INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND RULE 24B-2 UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

  (a)

The indemnities set forth in paragraph 5.1 shall not apply to the following
types of Claims:

 

  (i)

Shareholder, derivative, or securities laws Claims, demands or actions, or
Claims by creditors acting in their capacity as such;

 

  (ii)

ERISA, pension plan, employee benefit plan, or labor-related lawsuits, Claims,
demands or actions;

 

  (iii)

Any civil, criminal, or administrative fines or penalties, whether monetary or
non-monetary, including but not limited to any deferred or non-prosecution
agreement, or a civil judgment or settlement to the particular extent that such
judgment or settlement adjudicates or resolves a Claim or Claims for fines or
penalties; provided that for the avoidance of doubt and subject to paragraphs
5.4 through 5.10, this limitation on the indemnities shall not apply to
injunctive relief for restoration of, or compensatory payments for damages to,
natural resources obtained in a non-consensual judgement or other non-consensual
order;

 

  (iv)

Any Claims for punitive, exemplary, treble, or other non-compensatory damages;

 

  (v)

Any Claims for damage to the property of any Anadarko Released Party relating to
or arising out of the Deepwater Horizon Incident;

 

  (vi)

Any Claims for any Anadarko Released Party’s lost profits, lost revenues, lost
business opportunities, or business interruption relating to or arising out of
the Deepwater Horizon Incident; and

 

  (vii)

Any Claims for royalties with respect to Anadarko’s leasehold interest in MC252
accruing before the date of the Transfer.

 

  (b)

The indemnities in this Agreement, including those described in paragraphs
4.6(a), 5.1 and 5.2, shall not include (i) the payment of any of the Anadarko
Released Parties’ or BP Released Parties’ attorneys’ fees or expenses in the
Litigation, as the case may be; (ii) the payment of any of the Anadarko Released
Parties’ or BP Released Parties’ costs in the Litigation, as the case may be,
except to the extent provided in paragraph 5.1(b).

5.4    BPXP’s Rights and Responsibilities As Indemnitor.

 

  (a)

BPXP, as the indemnitor, shall have (i) the right, at its election, to conduct
or control that part of any settlement negotiations that the parties agree will
give rise to claims under the indemnities contained in paragraphs 4.6(a) and 5.1
of this Agreement; and (ii) the final authority to approve



--------------------------------------------------------------------------------

that part of any settlement that resolves claims that will be funded under the
indemnities contained in paragraphs 4.6(a) and 5.1 of this Agreement, which
settlement shall not be entered into without BPXP’s prior written approval. BPXP
shall be responsible for paying its own attorney’s fees or expenses with respect
to claims for which it exercises rights under this paragraph.

 

  (b)

To the extent that BPXP, or BP Corporation North America Inc. (“BPCNA”), or BP
p.l.c. if applicable, makes any payment to indemnify the Anadarko Released
Parties for claims or causes of action brought by other Persons, Anadarko on
behalf of the Anadarko Released Parties agrees that BPXP or BPCNA (or BP p.l.c.
if applicable) shall be subrogated to the extent of such payment to all of the
rights of contribution or recovery of the Anadarko Released Parties against such
other Persons, and, at the request of BPXP or BPCNA (or BP p.l.c. if
applicable), shall use reasonable efforts to cause the Anadarko Released Parties
to take all reasonable action necessary to secure such rights, including the
execution of such documents as are reasonably necessary to enable BPXP or BPCNA
(or BP p.l.c. if applicable) to bring suit to enforce such rights.

 

  (c)

For any payments for which the Anadarko Released Parties seek indemnification,
Anadarko shall submit a written demand therefor accompanied by reasonable proof
of a judgment, settlement, or other indemnifiable costs incurred or owed,
subject to the defense obligations of paragraph 5.5(a)(i) (for purposes of this
paragraph, the “Indemnification Demand”). Unless otherwise agreed to by the
Parties, BPXP shall make any indemnification payments due to the Anadarko
Released Parties within thirty (30) business days of receiving a proper
Indemnification Demand. In the event of BPXP decides to appeal such judgment,
BPXP shall be responsible for the securing, posting or payment of any bond or
any obligation required in lieu of payment pending the resolution of such appeal
or for other costs of perfecting the appeal.

5.5    Anadarko’s Responsibilities As The Indemnitee.

 

  (a)

Anadarko, as the indemnitee, shall have the following responsibilities:

 

  (i)

unless the Parties agree that BPXP shall assume the defense of the Anadarko
Released Parties in any lawsuit or other proceeding, Anadarko shall use its
reasonable best efforts to assume the defense of and defend the Anadarko
Released Parties in any lawsuit or other claim or proceeding covered by the
indemnities in paragraphs 4.6(a) and 5.1. It is the express intent of the
Parties that unless otherwise agreed to by the Parties, the Anadarko Released
Parties shall retain and be represented by their own legal counsel in any matter
to which this indemnity may apply;



--------------------------------------------------------------------------------

  (ii)

to promptly notify BPXP of any lawsuit, proceeding, claim or demand that may be
covered by the indemnities in paragraphs 4.6(a) and 5.1 (provided that any delay
or failure to so notify BPXP shall affect BPXP’s indemnification obligations
hereunder only to the extent such delay or failure materially increases the risk
or prejudices the rights of BPXP); and

 

  (iii)

to inform and reasonably consult with BPXP about the progress of any lawsuit or
other proceeding, or any settlement negotiations, that may be covered by the
indemnities in paragraphs 4.6(a) and 5.1.

 

  (b)

Except as set forth in paragraphs 4.1(b) and 4.5, Anadarko agrees to, shall, and
hereby does irrevocably assign to BPXP all rights, claims, causes of action,
counterclaims, offsets, or defenses of any kind or nature arising under or
relating to any insurance or reinsurance policy (with the exception of the
Anadarko Insurance Policies) relating in any way to the Deepwater Horizon
Incident, including policies issued to any defendant in MDL No. 2179 and the
policies listed on Exhibit C and issued to Transocean Ltd. as the principal
named insured (hereinafter “Insurance Claim”).

 

  (i)

Anadarko on behalf of the Anadarko Released Parties agrees to cooperate with
BPXP to the extent consistent with the law, in any effort to recover the
insurance and reinsurance proceeds relating to assigned Insurance Claims that
are the subject of this paragraph, including, if BPXP so requests, the
withdrawal or dismissal of or assignment to BPXP of all complaints, claims,
notices, counts, and demands that Anadarko Released Parties have asserted or may
be entitled to assert for insurance coverage for the Deepwater Horizon Incident
under insurance and reinsurance policies issued to parties in the proceedings
consolidated in MDL No. 2179 (but excluding in any such case any Anadarko
Insurance Policies), including the complaint in intervention that Anadarko filed
in the matter bearing case no. 11-275.

 

  (ii)

To the extent that any portion of this paragraph is not enforceable under the
law selected to govern this Agreement, the Parties agree that the law of the
jurisdiction bearing a reasonable relationship to the parties, claims, or
transaction, and most favorable to enforcement, shall apply.

5.6    This Agreement is not intended to, and shall not, prejudice any rights to
insurance coverage, subrogation, contribution or any indemnity rights that the
BP Released Parties may have had as of the Effective Date or may have in the
future or that Anadarko may have with respect to the Anadarko Insurance
Policies.



--------------------------------------------------------------------------------

5.7    Anadarko’s Rights and Responsibilities As An Indemnitor.

 

  (a)

Anadarko, as the indemnitor, shall have (i) the right, at its election, to
conduct or control that part of any settlement negotiations that the parties
agree will give rise to claims under the indemnities contained in paragraph 5.2
of this Agreement; and (ii) the final authority to approve that part of any
settlement that resolves claims that will be funded under the indemnities
contained in paragraph 5.2 of this Agreement, which settlement shall not be
entered into without Anadarko’s prior written approval. Anadarko shall be
responsible for paying its own attorney’s fees or expenses with respect to
claims for which it exercises rights under this paragraph.

 

  (b)

To the extent that Anadarko makes any payment to indemnify the BP Released
Parties for claims or causes of action brought by other Persons, BPXP on behalf
of the BP Released Parties agrees that Anadarko shall be subrogated to the
extent of such payment to all of the rights of contribution or recovery of the
BP Released Parties against such other Persons, and, at the request of Anadarko,
shall use reasonable efforts to cause the BP Released Parties to take all
reasonable action necessary to secure such rights, including the execution of
such documents as are reasonably necessary to enable Anadarko to bring suit to
enforce such rights.

 

  (c)

For any payments for which the BP Released Parties seek indemnification, BPXP
shall submit a written demand therefor accompanied by reasonable proof of a
judgment, settlement, or other indemnifiable costs incurred or owed, subject to
the defense obligations of paragraph 5.8(a)(i) (for purposes of this paragraph,
the “Indemnification Demand”). Unless otherwise agreed to by the Parties,
Anadarko shall make any indemnification payments due to the BP Released Parties
within thirty (30) business days of receiving a proper Indemnification Demand.
In the event Anadarko decides to appeal such judgment, Anadarko shall be
responsible for the securing, posting or payment of any bond or any obligation
required in lieu of payment pending the resolution of such appeal or for other
costs of perfecting the appeal.

5.8    BPXP’s Responsibilities As An Indemnitee.

 

  (a)

BPXP, as the indemnitee, shall have the following responsibilities:

 

  (i)

unless the Parties agree that Anadarko shall assume the defense of the BP
Released Parties in any lawsuit or other proceeding covered by this indemnity,
BPXP shall use its reasonable best efforts to assume the defense of and defend
the BP Released Parties in any lawsuit or other claim or proceeding covered by
the indemnities in paragraph 5.2. It is the express intent of the Parties



--------------------------------------------------------------------------------

 

that unless otherwise agreed to by the Parties, the BP Released Parties shall
retain and be represented by their own legal counsel in any matter to which this
indemnity may apply;

 

  (ii)

to promptly notify Anadarko of any lawsuit, proceeding, claim or demand that may
be covered by the indemnities in paragraph 5.2 (provided that any delay or
failure to so notify Anadarko shall affect Anadarko’s indemnification
obligations hereunder only to the extent such delay or failure materially
increases the risk or prejudices the rights of Anadarko); and

 

  (iii)

to inform and reasonably consult with Anadarko about the progress of any lawsuit
or other proceeding, or any settlement negotiations, that may be covered by the
indemnities in paragraph 5.2.

5.9    SUBJECT TO THE LIMITATION ON INDEMNITIES IN PARAGRAPH 5.3, THE PARTIES
EXPRESSLY ACKNOWLEDGE THAT THE INDEMNITIES AND RELEASES OF LIABILITY CONTAINED
IN THIS AGREEMENT APPLY TO LIABILITY PREDICATED ON THE NEGLIGENCE OR GROSS
NEGLIGENCE OF OTHER PARTIES, AND ACKNOWLEDGE THAT ARTICLE V (INDEMNITIES)
COMPLIES WITH ANY REQUIREMENT TO EXPRESSLY STATE LIABILITY FOR NEGLIGENCE OR
GROSS NEGLIGENCE AND IS CONSPICUOUS AND AFFORDS FAIR AND ADEQUATE NOTICE.

5.10    For any arbitration concerning indemnification disputes, the prevailing
party on each such indemnification dispute shall be entitled to reasonable
costs, attorneys’ fees and expenses. The prevailing party on each such
indemnification dispute and the amount of reasonable costs, attorneys’ fees and
expenses shall be determined by the panel of arbitrators deciding such
indemnification disputes pursuant to paragraph 8.10.

VI.  DUTY TO COOPERATE

6.1    The BP Released Parties and the Anadarko Released Parties agree to
cooperate, and shall each use their reasonable best efforts to cause their
respective subsidiaries, parents, personnel, employees, agents, representatives,
and assignees to cooperate, in the defense of the Litigation to the extent
consistent with applicable law, including the following:

 

  (a)

Subject to and pursuant to whatever court or body of law has jurisdiction over
this Agreement, the Parties agree to cooperate in good faith in the defense of
any and all claims relating to the Deepwater Horizon Incident, where BPXP and/or
Anadarko or their related corporate entities are parties. Nothing in this
Agreement prevents or restricts in any way any person from fully and truthfully
cooperating with, or from truthfully and completely testifying before, any
federal, state, local or foreign government entity, including any federal, state
or local governmental, regulatory or self-regulatory agency, body, committee
(Congressional or



--------------------------------------------------------------------------------

    

otherwise), commission, or authority (including any governmental department,
division, agency, bureau, office, branch, court, arbitrator, commission,
tribunal, or other governmental instrumentality) (“Governmental Entity”), with
respect to any investigation or inquiry concerning the Deepwater Horizon
Incident. Further, subject to paragraphs 4.1(a), 4.1(b) and 6.1(b), nothing in
this Agreements limits any party’s right or ability to assert any and all matter
of law or fact as a defense (and solely as a defense) to any claim brought
against it.

 

  (b)

Anadarko shall control the defense of any Claim against it to the particular
extent that such Claim may result in a recovery that falls outside of the scope
of the indemnity provided in paragraphs 4.6(a) and 5.1 of this Agreement;
provided however, in the defense of any such Claim, Anadarko will not make any
assertion, claim, or defense in any form or manner which alleges, or
characterizes facts as demonstrating, gross negligence, recklessness, or wilful
misconduct relating to the BP Released Parties, including through expert
testimony.

 

  (c)

The Parties agree, to the extent reasonably practicable, consistent with
applicable laws, and subject to any confidentiality limitations or restrictions,
and also subject to attorney-client or other legal privilege, and further
recognizing that some individuals are represented by independent counsel, to
provide each other, upon formal or informal request from their respective
counsel, with reasonable and direct access to their respective personnel,
employees, documents, business records and all other evidence in their
possession, custody or control, including physical evidence, samples, additives,
and other materials.

 

  (d)

The Parties agree and understand that their obligation to cooperate in good
faith as set forth in this Article VI shall not be unreasonably withheld and
that a material failure to cooperate will constitute a breach of this Agreement;
provided however, the Parties agree that this obligation to cooperate is not, in
and of itself, a condition precedent to the indemnity obligations set forth in
paragraphs 4.6(a), 5.1 and 5.2 of this Agreement.

VII.  GUARANTEE

7.1    BPCNA shall execute, currently with this Agreement, a Guarantee in the
form attached hereto as Exhibit A. BP p.l.c. shall execute, currently with this
Agreement, a Guarantee in the form attached hereto as Exhibit B. BPCNA shall be
the sole guarantor under the terms of Exhibit A unless and until the occurrence
of a Net Worth Event as defined in Exhibit A. Upon the occurrence of a Net Worth
Event, BPCNA’s guarantee shall terminate and BP p.l.c. shall become the sole
guarantor under the terms of Exhibit B. Such termination shall be conditioned,
however, on the continued effectiveness of the BP p.l.c. Guarantee in Exhibit B.



--------------------------------------------------------------------------------

VIII.  MISCELLANEOUS PROVISIONS

8.1    Public Announcement. The Parties will consult with each other regarding
the form and timing of any press release relating to this settlement and, if all
Parties consent, may issue a joint press release.

8.2    Confidentiality.

 

  (a)

Except for such disclosures as may be required by law, regulations, court order,
stock exchange rules or any applicable listing or other similar agreement
(including, without limitation, as may be required to obtain any required
consent and to file the Assignment and Bill of Sale), or to carry out the terms
of this Agreement, the terms of this settlement shall remain confidential and
shall not be disclosed by any Party hereto other than to that Party’s Affiliates
and their respective Representatives, accountants, auditors, insurers and
attorneys; provided however, that the terms of this settlement may be disclosed
to MOEX Offshore 2007 (“MOEX”) if MOEX agrees to enter into a confidentiality
agreement on terms mutually and reasonably acceptable to the BPXP, Anadarko, and
MOEX.

 

  (b)

If at any time either Party is subject to a subpoena or other compulsory process
of a court, an administrative body, a legislative body or any other person or
entity that seeks a copy of this Agreement or documents relating to it, the
Party to which the process was directed shall promptly deliver a copy of such
process to the other Party and shall cooperate with the other Party to permit
the other Party a reasonable period to evaluate and object to such process or to
seek confidential treatment of any information required to be disclosed.

 

  (c)

The fact that Anadarko and BPXP have reached a settlement on issues related to
MC252 and the Deepwater Horizon Incident shall not be confidential and may be
publicly disclosed.

8.3    Notice. Notice to the BP Releasing Parties pursuant to this Agreement
shall be sent by electronic mail and overnight mail to the following
individuals:

 

John E. (Jack) Lynch Jr.

Deputy Group General Counsel

U.S. General Counsel

BP America Inc.

501 Westlake Park Boulevard

Houston, TX 77079

E-mail: John.Lynch@uk.bp.com

  

James J. Neath

Associate General Counsel

BP America Inc.

501 Westlake Park Boulevard

Houston, TX 77079

E-mail: James.Neath@bp.com

Notice to the Anadarko Releasing Parties pursuant to this Agreement shall be
sent by electronic mail and overnight mail to the following individuals:



--------------------------------------------------------------------------------

 

Robert K. Reeves

Senior Vice President and General Counsel

Anadarko Petroleum Corporation

1201 Lake Robbins Drive

The Woodlands, Texas 77380

E-mail: Bobby.Reeves@anadarko.com

  

David Owens

Deputy General Counsel

Anadarko Petroleum Corporation

1201 Lake Robbins Drive

The Woodlands, Texas 77380

E-mail: David.Owens@anadarko.com

8.4    Representations And Warranties.

 

  (a)

Each Party represents and warrants that: (i) it is a corporation or limited
partnership, as the case may be, duly incorporated or formed, validly existing
and in good standing under the laws of its jurisdiction of its incorporation or
formation; (ii) the execution, delivery and performance of this Agreement has
been duly authorized by all necessary corporate or limited partnership action,
does not constitute a default under any provision of applicable law or
regulation, and does not contravene any provision of the organizational or
governing documents of such Party or any agreement to which such Party is a
party; (iii) this Agreement has been duly executed and delivered by such Party
and constitutes a valid and binding agreement of such Party, enforceable in
accordance with its terms; and (iv) it has not assigned, transferred, or
conveyed, or purported to have assigned, transferred or conveyed, to any person
or entity any Claim, demand, debt, liability, account, obligation, or cause of
action herein transferred, released or assigned.

 

  (b)

To the extent this Agreement binds the BP Releasing Parties and releases Claims,
BPXP represents and warrants that it is authorized to act on behalf of the BP
Releasing Parties in executing this Agreement.

 

  (c)

To the extent this Agreement binds the Anadarko Releasing Parties and releases
Claims, Anadarko represents and warrants that it is authorized to act on behalf
of the Anadarko Releasing Parties in executing this Agreement.

8.5    Assignment.    Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by the Anadarko Releasing Parties,
Anadarko Released Parties, BP Releasing Parties or the BP Released Parties
without the prior written consent of BPXP or Anadarko, respectively.

8.6    Taxes.    Each Party to this Agreement shall separately and independently
bear responsibility to report any payment specified in this Agreement to the
proper governmental authorities, as necessary. The Parties acknowledge and agree
that the amount of any payment specified in this Agreement shall not be reduced
on account of any withholding tax and that each of the Parties is relying upon
its own counsel and/or tax advisors for any tax matters or advice.



--------------------------------------------------------------------------------

8.7    Construction and Amendment.  This Agreement shall be interpreted as if
jointly written by both Parties. No term of this Agreement may be released,
discharged, abandoned, or modified except by a written instrument signed by both
Parties.

8.8    Entire Agreement.  This Agreement, including its Exhibits, contains the
entire agreement between the Parties concerning the subject matter hereof and
supersedes previous negotiations, discussions, agreements or understandings with
respect to such matters. To the extent of any inconsistency or conflict between
this Agreement and the Contracts, the terms of this Agreement shall prevail.

8.9    Enforceability.  The illegality, invalidity or unenforceability of any
provisions of this Agreement shall not operate to invalidate the whole Agreement
and shall not affect the validity or enforceability of any other provisions of
this Agreement.

8.10    Dispute Resolution And Choice of Law.  The Parties agree that in the
event any dispute arises under this Agreement, the exclusive jurisdiction and
process for resolution of such disputes shall be binding arbitration in Houston,
Texas, before a panel of three neutral arbitrators, conducted pursuant to the
commercial rules and procedures of the American Arbitration Association. Except
as set forth in paragraph 5.5(b)(ii), this Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the laws of
the state of Delaware, without giving effect to its principles or rules of
conflict of laws.

8.11    No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any entity other than BPXP and Anadarko, except as
expressly provided herein. Without limitation and for the avoidance of doubt,
the BP Released Parties and the Anadarko Released Parties shall be entitled to
the benefits of and to enforce the release of Claims even if they are not
signatories to this Agreement.

8.12    Costs.  Except as specifically set forth herein, the Parties shall pay
their own costs, attorneys’ fees and expenses with respect to the Deepwater
Horizon Incident.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
in their representative corporate capacity by their duly authorized officers, as
of the day and year first written above.

BP EXPLORATION & PRODUCTION INC.

By:       /s/ James Dupree                

Name:  James Dupree

Title:  President

BP CORPORATION NORTH AMERICA INC.

By:       /s/ James Dupree                

Name:  James Dupree

Title:  Authorized Signatory

BP P.L.C.

By:       /s/ Byron Grote            

Name:  Byron Grote

Title:  Director

ANADARKO PETROLEUM CORPORATION

By:      /s/ R.A. Walker                 

Name:  R.A. Walker

Title:  President and Chief Operating Officer

ANADARKO E&P COMPANY LP

By:       /s/ R.A. Walker                 

Name:  R.A. Walker

Title:  President



--------------------------------------------------------------------------------

EXHIBIT A

BP CORPORATION NORTH AMERICA, INC. GUARANTEE

1.     For good and valuable consideration received, the receipt and sufficiency
of which are hereby acknowledged, unless and until a Net Worth Event (as defined
below) occurs BP Corporation North America Inc., a corporation organized under
the laws of Indiana (the “First Guarantor”), absolutely, unconditionally and
irrevocably guarantees to Anadarko Petroleum Corporation, and Anadarko E&P
Company LP (collectively, the “Beneficiaries”) that BP Exploration and
Production Inc. (“BPXP”) will duly and punctually perform, comply with, and
observe all of its obligations (the “Obligations”) under that certain
Confidential Settlement Agreement, Mutual Releases and Agreement to Indemnify
dated October 16, 2011 (the “Agreement”), including without limitation all of
BPXP’s payment and indemnification obligations under the Agreement, as and when
required in accordance with the terms thereof, in each case, without regard to
whether any such Obligations are direct or indirect, now or hereafter existing
or owing, or incurred or payable before or after commencement of any proceedings
by or against BPXP under any applicable bankruptcy or insolvency law, and, if
BPXP fails to perform any such Obligation in the manner and at the time required
for any reason whatsoever, First Guarantor shall promptly perform or procure the
performance of such Obligation. Notwithstanding anything to the contrary in this
Guarantee, the commencement of any proceedings by or against BPXP under any
applicable bankruptcy or insolvency law shall not relieve the First Guarantor of
its obligations under this Guarantee or impair the enforcement thereof by the
Beneficiaries. Upon the occurrence of a Net Worth Event, the First Guarantor’s
obligations hereunder shall, subject to paragraph 7.1 of the Agreement,
terminate and this Guarantee shall terminate and be of no further force or
effect.

2.     For purposes of this Guarantee, the terms set forth below have the
following meanings:

“Consolidated Net Worth” means Total Assets less Total Liabilities.

“GAAP” means, as at any date of determination, generally accepted accounting
principles in the United States.

“Net Worth Event” means *****.

“Total Assets” means, as at any date of determination, all assets of the First
Guarantor and its subsidiaries on a consolidated basis in conformity with GAAP.

“Total Liabilities” means, as at any date of determination, all liabilities of
the First Guarantor and its subsidiaries on a consolidated basis in conformity
with GAAP.

 

 

*****

  

INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND RULE 24B-2 UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

1

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

3.    This Guarantee is an absolute and continuing guarantee of performance and
payment (and not of collection) of the Obligations. This Guarantee is in no way
conditioned upon any attempt to collect any payment from, or enforce any
Obligation of, upon or against, BPXP or upon any other event or contingency, and
shall be binding upon and enforceable against the First Guarantor in accordance
with the terms set forth herein.

4.    The obligations of the First Guarantor set forth herein constitute the
full recourse obligations of the First Guarantor enforceable against it to the
full extent of all its assets and properties.

5.    The obligations of the First Guarantor hereunder shall not be subject to
any counterclaim, setoff, deduction, diminution, abatement, stay, recoupment,
suspension, deferment, reduction or defense (other than full and strict payment
or other satisfaction of the Obligations) based upon any claim the First
Guarantor or BPXP may have against the Beneficiaries or any other obligor. The
obligations of the First Guarantor hereunder shall remain in full force and
effect prior to the occurrence of Net Worth Event without regard to, and shall
not be released, discharged or reduced (except to the extent of any defenses to
payment or performance to which BPXP is entitled under the express terms of the
Agreement) for any reason, including, but not limited to, (a) any amendment or
waiver of any term of the Agreement, whether or not the Beneficiaries, BPXP or
the First Guarantor have notice or knowledge of any of the foregoing; (b) BPXP’s
or the First Guarantor’s lack of authority to execute or deliver the Agreement
or to perform its obligations thereunder; (c) any purported invalidity or
unenforceability of BPXP’s or First Guarantor’s obligations under the Agreement;
and (d) any assignment for the benefit of creditors, bankruptcy, insolvency or
similar proceeding with respect to the First Guarantor or BPXP or their
respective affiliates, assets or properties, or any action taken by any trustee
or receiver or by any court in any such proceeding. The Beneficiaries shall not
be obligated to file any claim relating to the Obligations owing to them in the
event that BPXP becomes subject to a bankruptcy, reorganization, or similar
proceeding, and the failure of the Beneficiaries to so file shall not affect the
First Guarantor’s obligations hereunder. In the event that any payment to the
Beneficiaries in respect to any Obligations is rescinded or must otherwise be
returned for any reason whatsoever, the First Guarantor shall remain liable
hereunder in respect to such Obligations as if such payment had not been made.

6.    The First Guarantor unconditionally and irrevocably waive to the fullest
extent permitted by applicable law, any defense, claim or circumstance which
might constitute a legal or equitable discharge of a surety or guarantor or any
defense to the validity or enforceability of this Guarantee, including but not
limited to (a) all notices which may be required by statute, rule of law or
otherwise to preserve any rights against the First Guarantor hereunder
(including without limitation notice of the acceptance of this Guarantee by the
Beneficiaries or any successor thereto or assignee thereof, or the modification
of the Obligations or notice of any other matters relating thereto); (b) any
presentment, demand, notice of dishonor, dispute, protest or nonpayment of any
damages or other amounts payable under the Agreement; (c) any requirement for
the enforcement, assertion or exercise of any right or remedy under the
Agreement before seeking enforcement of and recourse against the First Guarantor
under this Guarantee; (d) any requirement of diligence; (e) any right to require
the Beneficiaries to proceed against BPXP or

 

2

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

any other person or entity liable on the Obligations, or to otherwise seek and
exhaust any other recourse or remedies before seeking enforcement of and
recourse against First Guarantor under this Guarantee, and the First Guarantor
unconditionally and irrevocably waive the right to have the property of BPXP
first applied to discharge the Obligations before making payments hereunder.

7.    The First Guarantor shall be subrogated to all rights of the Beneficiary
against BPXP in respect of any amounts paid by the First Guarantor pursuant to
the Guaranty, provided that the First Guarantor waives any rights it may acquire
by way of subrogation under this Guaranty, by any payment made hereunder or
otherwise (including, without limitation, any statutory rights of subrogation
under Section 509 of the Bankruptcy Code 11 U.S.C. & 509, or otherwise),
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Beneficiary against BPXP or any
collateral which the Beneficiary now has or acquires, until all of the
Obligations shall have been irrevocably and indefeasibly paid to the Beneficiary
in full. If (a) the First Guarantor shall perform and shall make payment to the
Beneficiary of all or any part of the Obligations, (b) all the Obligations shall
have been indefeasibly paid in full and the Beneficiary shall, at the First
Guarantor’s request, execute and deliver to the First Guarantor appropriate
documents necessary to evidence the transfer by subrogation to the First
Guarantor of any interest in the Obligations resulting from such payment of the
First Guarantor.

8.    Representations and Warranties

(i)    The First Guarantor is a corporation duly formed and validly existing
under the laws of the State of Indiana.

(ii)    The First Guarantor has the power and authority to execute, deliver and
perform its obligations under this Guarantee and has taken all necessary action
to authorize the execution, delivery and performance of this Guarantee. No
consent is required for the due execution, delivery and performance by the First
Guarantor of this Guarantee, except those that have been obtained and are in
full force and effect.

(iii)    The authorization, execution, delivery and performance of this
Guarantee by the First Guarantor will not result in any breach of or default
under (or any condition which with the giving of notice or lapse of time or both
would constitute a breach or default under) (i) the constituent documents of the
First Guarantor, or (ii) any contract, indenture, mortgage, security agreement
or other document, instrument or agreement or any judgment, order or decree to
which the First Guarantor are a party or to which the First Guarantor or any of
their respective property is subject.

9.    Miscellaneous

(i)    The First Guarantor shall not assign any of their rights or delegate any
of their duties under this Guarantee to any Person without the prior written
consent of the Beneficiaries.

 

3

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

(ii)    This Guarantee shall remain in full force and effect until such time all
the Obligations have been performed in full or are no longer in effect.

(iii)    Any notice to the BPXP and First Guarantor pursuant to this Guarantee
shall be sent by electronic mail and overnight mail to the following
individuals:

 

John E. (Jack) Lynch Jr.

Deputy Group General Counsel

U.S. General Counsel

BP America Inc.

501 Westlake Park Boulevard

Houston, TX 77079

E-mail: John.Lynch@uk.bp.com

  

James J. Neath

Associate General Counsel

BP America Inc.

501 Westlake Park Boulevard

Houston, TX 77079

E-mail: James.Neath@bp.com

Any notice to Beneficiaries pursuant to this Guarantee shall be sent by
electronic mail and overnight mail to the following individuals:

 

Robert K .Reeves

Senior Vice President and General Counsel

Anadarko Petroleum Corporation

1201 Lake Robbins Drive

The Woodlands, Texas 77380

E-mail: Bobby.Reeves@anadarko.com

  

David Owens

Deputy General Counsel

Anadarko Petroleum Corporation

1201 Lake Robbins Drive

The Woodlands, Texas 77380

E-mail: David.Owens@anadarko.com

(iv)    This Guarantee shall not be amended without the written consent of the
First Guarantor and the Beneficiaries.

(v)    The provisions of this Agreement shall be deemed severable, and if any
one or more provisions of this Guarantee shall for any reason or to any extent
be determined to be invalid or unenforceable, all other provisions shall,
nevertheless, remain in full force and effect.

(vi)    Within thirty days of written demand, the First Guarantor shall pay all
reasonably incurred and properly documented out-of-pocket expenses incurred by
the Beneficiaries, including fees and disbursements of counsel, in connection
with the enforcement of the obligations of the First Guarantor under this
Guarantee. Any amount owed to the Beneficiaries under this Guarantee shall earn
interest accruing daily from the deadline for payment thereof until paid at the
lesser of (i) an annual rate equal to LIBOR plus three (3) percentage points, or
(ii) the maximum rate allowed by applicable Law.

(vii)    THIS GUARANTEE SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

4

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

(viii)    This Guarantee is subject to the dispute resolution procedures set
forth in paragraph 8.10 of the Agreement.

IN WITNESS WHEREOF, the undersigned First Guarantor has by its duly authorized
representatives executed and delivered this Guarantee to the Beneficiaries as of
this              day of October, 2011.

BP CORPORATION NORTH AMERICA INC.

By: ______________________________________

Name:  James Dupree

Title:  Authorized Signatory

 

5

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

BP P.L.C. GUARANTEE

DATED OCTOBER 16, 2011

BP p.l.c.

in favour of

ANADARKO PETROLEUM CORPORATION

ANADARKO E&P COMPANY LP

 

 

GUARANTEE

relating to the Confidential Settlement Agreement, Mutual Releases and Agreement
to Indemnify dated October 16, 2011

 

 

 

1

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

CONTENTS

 

1.     Definitions and Interpretation

  

2.     Guarantee

  

3.     Limitation on Exercise of Second Guarantor’s Rights

  

4.     Valid Demand under the Guarantee

  

5.     Costs and Expenses

  

6.     No Implied Waivers

  

7.     Representations and Warranties

  

8.     Amendment to the Agreement

  

9.     Release and Discharge

  

10.   Assignment and Transfer

  

11.   Communications

  

12.   Third Party Rights

  

13.   Governing Law and Jurisdiction

  

 

2

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

THIS GUARANTEE is made as a Deed the 16th day of October 2011

By:

 

(1)

BP p.l.c., a company incorporated in England whose registered office is at 1 St.
James’s Square, London, SW1Y 4PD, United Kingdom (the “Second Guarantor”)

in favour of:

 

(2)

Anadarko Petroleum Corporation, a company incorporated in the state of Delaware,
U.S.A. and Anadarko E&P Company LP, a limited partnership formed in the state of
Delaware, U.S.A. whose registered offices are at 1201 Lake Woodlands Dr., The
Woodlands, Texas 77380 (together, the “Beneficiary”)

WHEREAS:

(A)

The Beneficiary and BP Exploration and Production Inc. (“BP”), a wholly-owned
indirect subsidiary of the Second Guarantor wish to enter into that certain
Confidential Settlement Agreement, Mutual Releases and Agreement to Indemnify to
be dated on or around October 16, 2011 (the “Agreement”);

 

(B)

BP Corporation North America Inc. (a wholly-owned indirect subsidiary of the
Second Guarantor) has provided a guarantee in favour of the Beneficiary in
connection with the Agreement (the “BPCNA Guaranty”), guaranteeing the
obligations of BP under the Agreement. Pursuant to the terms of the BPCNA
Guaranty, it is to remain in full force and effect until (i) the occurrence of a
Net Worth Event and (ii) subject to the continued effectiveness of this
Guarantee;

 

(C)

Upon the occurrence of a Net Worth Event, the Second Guarantor has agreed to
guarantee for the benefit of the Beneficiary the obligations of BP under the
Agreement under the terms of conditions of this Guarantee, and upon the
occurrence of a Net Worth Event and subject to the continued effectiveness of
this Guarantee, the BPCNA Guaranty will terminate; and

 

(D)

The Second Guarantor and the Beneficiary intend this document to take effect as
a deed (even though the Beneficiary may only execute it under hand).

NOW THIS DEED PROVIDES as follows.

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

 

In this Guarantee, unless the context otherwise requires:

 

 

“Valid Demand” means a demand issued by the Beneficiary in accordance with
Clause 4.

 

1.2

Interpretation of certain references

(a)

A reference to a “Clause” is a reference to a clause in this Guarantee.

 

(b)

This “Guarantee” includes this Guarantee as amended, supplemented, novated,
restated or replaced by any document from time to time and any document which
amends, supplements, novates, restates or replaces this Guarantee.

 

3

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

(c)

A “law” includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure, in each case of any jurisdiction whatever.

 

(d)

A “Net Worth Event” *****;

 

(e)

Any “obligation” of any Person under this Guarantee or any other document
referenced herein is a reference to an obligation expressed to be assumed by
that Person or imposed on that Person under this Guarantee or that other
document, as the case may be.

 

(f)

A “Person” includes any individual, company, corporation, firm, partnership,
joint venture, association, organisation, trust, state or agency of a state.

 

2.

GUARANTEE

 

2.1

Guarantee

 

As consideration for the Beneficiary’s entry into the Agreement and subject to
and conditional upon there being a Net Worth Event, the Second Guarantor hereby
irrevocably and unconditionally guarantees for the benefit of the Beneficiary,
that if BP fails to perform any of its obligations under the Agreement
(“Guaranteed Obligations”) in the manner and at the time required for any reason
whatsoever, including if BP defaults in the payment of any sum due and payable
by BP to the Beneficiary under the Agreement, calculated in accordance with the
terms of the Agreement, allowing for set-offs or other defences which could have
been asserted under the Agreement by BP, subject to Clause 2.2, the Second
Guarantor shall, within 15 days of receipt of a Valid Demand by the Beneficiary,
pay to the Beneficiary such sum or otherwise perform or procure the performance
of such obligation (the “Guaranteed Obligations”). The Second Guarantor hereby
indemnifies the Beneficiary against any cost, loss or liability suffered by the
Beneficiary if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal and the amount of the cost, loss or liability shall be
limited to the amount that the Beneficiary would otherwise have been entitled to
recover. The Beneficiary acknowledges that the obligations under this Clause 2.1
shall have no effect prior to the occurrence of a Net Worth Event.

 

2.2

Second Guarantor as Principal Debtor

 

As between the Second Guarantor and the Beneficiary but without affecting BP’s
obligations, the Second Guarantor shall be liable under this Guarantee as if it
were the sole principal debtor and not merely a surety. Accordingly, the
liability of the Second Guarantor under this Guarantee shall not be released,
affected or discharged by any

 

 

*****

  

INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND RULE 24B-2 UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

4

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

 

act, matter or omission which (but for this clause) would have released,
affected or discharged the liability of the Second Guarantor including:

 

(a)

subject to Clause 8, any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of, or any consent to departure from, the terms of such
Guaranteed Obligations including but not limited to the grant of time,
concession or other indulgence to BP by the Beneficiary or concurring in,
accepting or varying any compromise, arrangement or settlement or omitting to
claim or enforce payment from a principal debtor or any other Person; or

 

(b)

any present or future guarantee, indemnity, mortgage, charge or other security
or right or remedy held by or available to the Beneficiary being or becoming
wholly or in part void, voidable or unenforceable on any ground whatsoever or by
the Beneficiary from time to time dealing with, varying, realising, releasing or
failing to perfect or enforce any of the same; or

 

(c)

any invalidity, unenforceability, illegality or voidability of the Agreement; or

 

(d)

any change, restructuring or termination of the corporate structure or existence
of BP or the bankruptcy, insolvency, dissolution, reorganisation, moratorium,
liquidation or similar proceeding involving BP; or

 

(e)

BP’s lack of authority to execute or deliver the Agreement or to perform its
obligations thereunder.

 

2.3

Second Guarantor’s Obligations Additional

 

This Guarantee shall be in addition to and not in substitution for any other
rights, remedy, security or guarantees which the Beneficiary may now or
hereafter hold from or on account of BP in respect of BP’s obligations under the
Agreement and may be enforced without first having recourse to such other
rights, remedy, security or guarantees.

 

2.4

Second Guarantor’s Obligations Continuing

 

The Second Guarantor’s obligations under this Guarantee are and remain in full
force and effect by way of continuing security:

 

(a)

until such time that all the obligations of BP under the Agreement have been
performed in full or are no longer in effect.

 

(b)

notwithstanding absorption, amalgamation or any other changes in the Second
Guarantor’s constitution.

 

2.5

Avoidance of Payments

 

If all or part of any payment received or recovered by the Beneficiary in
respect of the Guaranteed Obligations is, on the subsequent bankruptcy,
insolvency, corporate reorganisation or other similar event of BP, avoided or
set aside under any laws relating to bankruptcy, insolvency, corporate
reorganisation or other such similar events, and the amount of such payment is
required to be refunded to BP or other persons entitled through BP, such payment
shall not be considered as discharging or

 

5

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

 

diminishing the liability of the Second Guarantor and this Guarantee shall
continue to apply as if such amount had at all times remained owing by BP.

 

3.

LIMITATION ON EXERCISE OF SECOND GUARANTOR’S RIGHTS

 

 

Notwithstanding any payment or payments made by the Second Guarantor hereunder,
so long as any Guaranteed Obligation remains outstanding:

 

(a)

the Second Guarantor hereby irrevocably waives any right of subrogation to the
rights of the Beneficiary against BP and any right to be reimbursed or
indemnified by BP or by any other guarantor of all or any part of the Guaranteed
Obligations until such time as all the obligations of BP under the Agreement
shall have been irrevocably and indefeasibly paid to the Beneficiary in full. If
(a) the Second Guarantor shall perform and shall make payment to the Beneficiary
of all or any part of the obligations of BP under the Agreement, and (b) all the
Obligations shall have been indefeasibly paid in full, the Beneficiary shall, at
the Second Guarantor’s request, execute and deliver to the Second Guarantor
appropriate documents necessary to evidence the transfer by subrogation to the
Second Guarantor of any interest in the obligations of BP resulting from such
payment of the Second Guarantor; and

 

(b)

if, notwithstanding the foregoing, any amount is received or recovered by the
Second Guarantor as a result of exercising such rights, such amount shall be
held by the Second Guarantor in trust for the Beneficiary and shall, forthwith
upon receipt by the Second Guarantor, be paid to the Beneficiary, to be applied
against the Guaranteed Obligations in such order as the Beneficiary may
determine.

 

4.

VALID DEMAND UNDER THE GUARANTEE

 

4.1

Second Guarantor’s liability subject to valid demand

 

The Second Guarantor is only liable to pay under this Guarantee in accordance
with Clause 2.1 if it receives from the Beneficiary a demand in writing
complying with this Clause 4 (“Valid Demand”).

 

4.2

Valid Demand

(a)

The Beneficiary may only issue a demand to the Second Guarantor under this
Guarantee at least 7 days after it has sent a written notification to BP of its
intention to make a demand under this Guarantee, (and which notification may not
in any event be sent before any grace periods and periods of remediation
applicable to the relevant default by BP provided in the Agreement shall have
elapsed) stating the reasons for making such demand and identifying the
obligations under the Agreement which BP has defaulted.

 

(b)

Any demand made of the Second Guarantor under this Guarantee shall be
accompanied with:

 

  (i)

a copy of a written notification referred to in Clause 4.2(a) dated and sent to
BP no less than 7 days before the date of the demand; and

 

  (ii)

a statement setting out in reasonable detail the obligation which BP has
defaulted and, in the case of a payment obligation, a calculation of the amount
owing by BP and under demand,

 

6

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

 

and delivered or sent by post or facsimile to the Second Guarantor at its
address as provided under Clause 11.

 

5.

COSTS AND EXPENSES

 

The Second Guarantor shall pay the Beneficiary within 30 days of written notice
all costs and expenses reasonably incurred by the Beneficiary in connection with
the enforcement or preservation of its rights hereunder,.

 

6.

NO IMPLIED WAIVERS

 

Except as to applicable statutes of limitation, no failure on the part of the
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

7.

REPRESENTATIONS AND WARRANTIES

 

 

The Second Guarantor hereby represents and warrants to the Beneficiary that:

 

(a)

the Second Guarantor is duly incorporated and is a validly existing company
under the laws of its place of incorporation, has the capacity to sue or be sued
in its own name and has power to carry on its business as now being conducted
and to own its property and other assets;

 

(b)

the Second Guarantor has full power and authority to execute, deliver and
perform its obligations under this Guarantee and no limitation on the powers of
the Second Guarantor will be exceeded as a result of the Second Guarantor
entering into this Guarantee; and

 

(c)

the execution, delivery and performance by the Second Guarantor of this
Guarantee and the performance of its obligations under this Guarantee have been
duly authorised by all necessary corporate action and do not contravene or
conflict with the Second Guarantor’s memorandum and articles of association.

 

8.

AMENDMENT TO THE AGREEMENT

 

 

The Second Guarantor’s obligations under this Guarantee are subject to any
alteration of or variation to any of the terms of the Agreement having been made
in accordance with the provisions of the Agreement. The Second Guarantor
consents to the renewal, compromise, extension, acceleration, or other
modification of the terms of the Guaranteed Obligations, and to any change,
modification or waiver of the terms of the Agreement, without in any way
releasing or discharging the Second Guarantor from its obligations hereunder.

 

7

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

9.

RELEASE AND DISCHARGE

 

 

Subject to and in accordance with Clause 2.4, the Beneficiary undertakes, upon
the Second Guarantor’s request, to:

 

  (i)

sign and execute such deeds or instruments as the Second Guarantor may
reasonably require in order to give effect to a discharge of the Second
Guarantor’s obligations under this Guarantee; and

 

  (ii)

return the original of this Guarantee to the Second Guarantor following such
discharge.

 

10.

ASSIGNMENT AND TRANSFER

 

(a)

Burden and Benefit

 

 

This Guarantee shall be binding upon the Second Guarantor, its successors and
assigns and shall inure to the benefit of the Beneficiary, its successor and
assigns. Any reference in this Guarantee to the Second Guarantor and the
Beneficiary shall be construed to refer to its relevant successors and assigns
accordingly.

 

(b)

Transfer by Second Guarantor

 

 

The Second Guarantor shall not (without the prior written consent of the
Beneficiary) assign, novate or transfer to any entity its rights or obligations
under this Guarantee.

 

(c)

Transfer by Beneficiary

 

 

The Beneficiary shall not (without the prior written consent of the Second
Guarantor, such consent not to be unreasonably withheld or delayed) assign,
novate or transfer to any entity its rights or obligations under this Guarantee,
except the Beneficiary may, by giving prior written notice to the Second
Guarantor, assign, novate or transfer its rights or obligations under this
Guarantee to a Person to whom all its rights with respect to the Guaranteed
Obligations have also been transferred in accordance with the Agreement.

 

11.

COMMUNICATIONS

 

11.1

Addresses

(a)

Second Guarantor

 

 

Any demand or other communication made of the Second Guarantor under this
Guarantee shall be delivered or sent by post to the Second Guarantor at its
office located at 1 St. James’s Square, London SW1Y 4PD, United Kingdom,
Attention: Group Treasurer, with a copy to John E. (Jack) Lynch, Deputy Group
General Counsel, US General Counsel, BP America Inc. 501 Westlake Park
Boulevard, Houston TX 77079, USA or to such other address and/or addressed to
such other officers as may be provided in writing by the Second Guarantor to the
Beneficiary for such purpose and shall be deemed to have been made when received
by the Second Guarantor.

 

(b)

Beneficiary

 

8

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

 

Any communication made of the Beneficiary under this Guarantee shall be
delivered or sent by post to the Beneficiary at its office located at 1201 Lake
Robbins Drive, The Woodlands, Texas 77380, Attention: Robert K. Reeves, Senior
Vice President and General Counsel, Anadarko Petroleum Corporation, with a copy
to David Owens, Deputy General Counsel, Anadarko Petroleum Corporation, or to
such other address and/or addressed to such other officers as may be provided in
writing by the Beneficiary to the Second Guarantor for such purpose and shall be
deemed to have been made when received by the Beneficiary.

 

12.

THIRD PARTY RIGHTS

 

 

Except as expressly provided for under this Guarantee, a Person who is not the
Beneficiary has no right under the Contracts (Rights of third Parties) Act 1999
to enforce or enjoy the benefit of any term of this Guarantee.

 

13.

GOVERNING LAW AND JURISDICTION

 

 

This Guarantee, and any non-contractual obligations arising out of or in
connection with this Guarantee, shall in all respects be governed by and
construed in accordance with the laws of England and each of the Second
Guarantor and the Beneficiary, hereby irrevocably agree that the courts of
England are to have exclusive jurisdiction to settle any disputes which may
arise out of or in connection with this Guarantee, and that any legal action or
proceedings arising out of or in connection with this Guarantee may be brought
in those courts and each of the Second Guarantor and the Beneficiary irrevocably
submit to the exclusive jurisdiction of each such court.

 

9

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantee has been executed and delivered as a Deed as
of the date indicated in the beginning

 

EXECUTED AS A DEED     BP p.l.c. acting by Byron Grote,       a director, in the
presence of:     ………………………………………….                                 Byron Grote,
Director

 

……………………………… Signature of Witness Name of Witness: Address of Witness:

 

SIGNED by ……………………………… R.A. Walker President and Chief Operating Officer
Anadarko Petroleum Corporation

 

SIGNED by ……………………………… R.A. Walker President Anadarko E&P Company LP

 

10

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

 

Policy/Layer    Insurer

RANGER34OUSPL.09-10

$50M

   Ranger Insurance Ltd.

ARS4925/ PE0902536

p/o $150 M xs $50 M

  

Syndicate 2003

Syndicate 1084

Syndicate 4444

Syndicate 4020

Syndicate 1414

Syndicate 958

Syndicate 2007

Syndicate 2121

Syndicate 623

Syndicate 1183

Syndicate 2987

Syndicate 1919

Syndicate 2623

 

Axis Specialty Europe Limited

Berkley Insurance Company

Houston Casualty Insurance Company

ARS4926

p/o $150 M xs $50 M

  

National Union Fire Insurance Company of Pittsburgh, Pa. Navigators Insurance
Company

Infrassure Ltd.

PE0902632/0022

p/o $150 M xs $50 M

  

Syndicate 1036

Syndicate 2001

Syndicate 1225

Syndicate 510

ARS4927

$150 M xs $200 M

  

Great American Insurance Co. of New York

Liberty Mutual Insurance Company

National Union Fire Insurance Company of Pittsburgh, Pa. Navigators Insurance
Company

New York Marine and General Insurance Company

Valiant Insurance Company

XL Specialty Insurance Company

Zurich American Insurance Company

 

1



--------------------------------------------------------------------------------

Policy/Layer, cont.    Insurer, cont.

ARS4928

p/o $200 M xs $350 M

  

Great American Insurance Co. of New York

Max America Insurance Company

National Union Fire Insurance Company of Pittsburgh, PA. Navigators Insurance
Company

XL Specialty Insurance Company

Zurich American Insurance Company

PE0902635/001

p/o $200 M xs $350 M

  

Syndicate 1036

Syndicate 3000

Syndicate 1183

Syndicate 1084

Syndicate 2001

Syndicate 2003

Syndicate 4472

Syndicate 4444

Syndicate 1225

PE0902652

p/o $200 M xs $550 M

  

Syndicate 1036

To the best of BP’s information and belief, the following insurers also
underwrite/subscribe to this policy:

 

Syndicate 1209

Arch Insurance Company (Europe) Ltd.

Syndicate 1919

Syndicate 4020

Syndicate 2468

Syndicate 4472

Syndicate 5000

Syndicate 2007

Syndicate 2987

Syndicate 1225

B0753PE090274400

p/o $200 M xs $550 M

   Syndicate 1221

XLUMB-710368

RIG-1239/XS004

BDA02-2009-0010

RIG-060/CUBL004-09

$250M xs $750M

  

XL Bermuda

ACE

Torus

Canopius

 

2



--------------------------------------------------------------------------------

Policy/Layer, cont.    Insurer, cont.

PE0902536 & ARS 4925

Marine Package Policy

  

Syndicate 1036

Syndicate 2003

Syndicate 1209

Syndicate 1084

Syndicate 780

Syndicate 623

Syndicate 2623

Syndicate 1183

Syndicate 4444

Syndicate 2121

Syndicate 4020

Syndicate 1414

Syndicate 958

Syndicate 2007

Syndicate 1919

Syndicate 457

Syndicate 510

Syndicate 2001

Syndicate 1225

Syndicate 2987

AIG UK Limited ACE

Global Markets

Lancashire Ins. Co.

Houston Casualty Co. Ltd

Axis Specialty Ltd

Torus

WR Berkley

 

3



--------------------------------------------------------------------------------

EXHIBIT D

To Settlement Agreement, Mutual Releases and Agreement to Indemnify

By and Between

Anadarko Petroleum Corporation and BP Exploration & Production Inc.

ASSIGNMENT AND BILL OF SALE

AND TRANSFER OF OPERATING AGREEMENT INTEREST

STATE OF LOUISIANA

PARISH OF PLAQUEMINES

This ASSIGNMENT AND BILL OF SALE AND TRANSFER OF OPERATING AGREEMENT INTEREST
(“Assignment”) is effective as of the 16th day of October, 2011 (the “Effective
Time”) is entered into by and between Anadarko Petroleum Corporation, a Delaware
corporation with an address of 1201 Lake Robbins Drive, The Woodlands, Texas
77380 (“Assignor”) and BP Exploration & Production Inc., a Delaware corporation
with an address of 200 Westlake Park Blvd., Houston, Texas 77079 (“Assignee”).
Also appearing herein as “Intervenor” is Assignor’s predecessor-in-title,
Anadarko E&P Company LP. Assignor and Assignee are sometimes referred to
collectively herein as the “Parties.”

In consideration of that certain Settlement Agreement, Mutual Releases and
Agreement to Indemnify (“Settlement Agreement”) by and between Assignor and
Assignee and other good and valuable cause and consideration, the receipt,
adequacy and validity of all of which are hereby acknowledged and confirmed,
Assignor hereby grants, assigns, sells, transfers and conveys to Assignee, and
Assignee hereby receives, buys and accepts from Assignor, all of Assignor’s
right, title and interest in, to and under, or derived from, the following
(collectively, the “Assets”):

 

  (a)

Federal oil, gas, and mineral lease, No. OCS-G 32306 known as MC252 (the
“Lease”), described on Exhibit “2” attached hereto, including any oil and gas
wells located on such Lease, such wells being more particularly described on
Exhibit “1” attached hereto (collectively, the “Wells”), together with all
interests derived from the Lease or the Wells in or to any pools or units that
include any lands covered by the Lease or all or any part of the Lease or
include any Wells located on the Lease, and all tenements, hereditaments, and
appurtenances belonging to such Lease, Wells, pooled areas, or units. Assignor
acquired its interest in the Lease and Wells: (i) in part from Assignee pursuant
to that certain Lease Exchange Agreement between the Parties and Anadarko E&P
Company LP effective October 1, 2009; (ii) in part from Intervenor, Anadarko E&P
Company LP, pursuant to an Assignment dated April 15, 2010 and approved by the
Minerals Management Service on April 28, 2010; and (iii) in part pursuant to
that certain Well Participation Agreement between the Parties and Kerr-McGee
Oil & Gas Corporation effective October 1, 2009;

 

1



--------------------------------------------------------------------------------

  (b)

any and all Wells, fixtures, surface and subsurface equipment, oilfield
equipment and oilfield parts inventory, and facilities located on or currently
used in connection with operations within or production from the Assets or
Lease, including the Wells, pumps, platforms, well equipment, (surface and
subsurface), saltwater disposal wells, water wells, water lines, sulfur recovery
facilities, processing facilities, compressors, compressor stations, dehydration
facilities, treatment facilities, pipeline gathering lines, flow lines,
transportation lines, valves, meters, separators, tanks, tank batteries, and
other fixtures;

 

  (c)

oil, gas, minerals, and other gaseous and liquid hydrocarbons or any combination
of the foregoing, produced from and attributable to the Lease (collectively, the
“Hydrocarbons”), and produced after the Effective Time;

 

  (d)

any valid and subsisting contract, agreement, instrument or other intangible
rights by which any of the Assets are bound, or that directly relates to or is
otherwise directly applicable to any of the Assets, including that certain
Macondo Prospect Deepwater Offshore Operating Agreement effective October 1,
2009 together with all Exhibits thereto and any rights and obligations of
Assignor thereunder and related and ancillary agreements thereto (the “Macondo
Operating Agreement”) and any other operating agreements; unitization, pooling,
and communitization agreements, area of mutual interest agreements, lease
exchange agreements, declarations, and orders; joint venture agreements; master
service agreements directly relating to the Wells or the Lease and to which
Assignor is a party or has an interest; farmin and farmout agreements; water
rights agreements and platform agreements; production handling agreements;
exploration agreements; participation agreements; exchange agreements;
transportation or gathering agreements; agreements for the sale and purchase of
Hydrocarbons; or processing agreements; in each case, only to the extent
applicable to the Assets or the production of Hydrocarbons from the Assets and
solely to the extent such assignment is permitted by or consented to by the
counter-parties to such contracts, agreements or instruments, which consents, if
required, Assignor, on behalf of itself and its applicable affiliates, covenants
to use good faith, commercially reasonable efforts to obtain (collectively, the
“Contracts”);

 

  (e)

all easements, permits, licenses, servitudes, rights-of-way, surface or seabed
leases, or other surface or seabed rights that relate to or are otherwise
applicable to any of the Assets, in each case only to the extent applicable to
the Assets rather than to any other properties of Assignor (collectively, the
“Surface Rights”);

 

  (f)

all trade credits, accounts receivable, refunds, credits, amounts due under the
Contracts, and other receivables attributable to the Assets with respect to any
period of time;

 

  (g)

all claims and causes of action of Assignor arising from acts, omissions, or
events, or damage to or destruction of property affecting any of the Assets;

 

2



--------------------------------------------------------------------------------

  (h)

all rights, titles, claims, and interests of Assignor attributable to the Assets
arising prior to the Effective Time (i) under any policy or agreement of
insurance or indemnity, (ii) under any bond, or (iii) to any insurance proceeds
or awards;

 

  (i)

any seismic, geochemical, and geophysical information, and data licensed by
third parties to Assignor and all intellectual property developed in connection
with the Assets, the Lease, the Wells, the Surface Rights, and the Macondo
Operating Agreement or other Contracts, and any and all contract, activities
and/or operations under any of the foregoing, in each case solely to the extent
applicable to the Assets rather than other properties of Assignor, and solely to
the extent such assignment is permitted by the applicable licenses or consented
to by the applicable counter-parties or service providers, which consents, if
required, Assignor, on behalf of itself and its applicable affiliates, covenants
to use good faith, commercially reasonable efforts to obtain ; and

 

  (j)

any and all of its rights, title and interest in, to and under any property or
rights (whether real or personal, tangible or intangible) of Assignor, related
to or derived from Assignor’s interest in the Assets, the Lease, the Wells, the
Surface Rights, and the Macondo Operating Agreement or other Contracts, and any
and all contract, activities and/or operations under any of the foregoing, in
each case solely to the extent applicable to the Assets rather than other
properties of Assignor, and solely to the extent such assignment is permitted by
the applicable contracts or consented to by the applicable counter-parties or
rights holders, which consents, if required, Assignor, on behalf of itself and
its applicable affiliates, covenants to use good faith, commercially reasonable
efforts to obtain (other than Assignor and Intervenor).

TO HAVE AND TO HOLD all and singular the Assets together with all rights,
titles, interests, estates, remedies, powers and privileges thereto appertaining
unto Assignee and its successors, legal representatives and assigns forever,
subject to the following:

 

1.

This Assignment shall extend to, be binding upon, and inure to the benefit of
Assignor and Assignee and their respective successors and assigns.

 

2.

The Exhibits and Schedules to this Assignment are hereby incorporated by
reference and constitute a part of this Assignment.

 

3.

An Assignment of Record Title Interest in Federal OCS Oil and Gas Lease in the
form attached hereto as Exhibit “3” will be executed for filing with and
approval by applicable governmental bodies. This Assignment of Record Title
Interest in Federal OCS Oil and Gas Lease shall merely evidence the conveyance
and assignment of record title interest herein made and shall not constitute any
additional conveyance or assignment of the Assets.

 

3



--------------------------------------------------------------------------------

4.

This Transfer is governed by the applicable transfer provisions in the Macondo
Operating Agreement. To the extent Assignee elects to rescind this agreement
upon the happening of the conditions set forth in Section 7 below, the Macondo
Operating Agreement shall continue to govern the Parties’ relationship with
respect to the Lease.

 

5.

This Assignment of the Assets is made on a non-recourse basis, without warranty
of any kind, including warranty of title.

 

6.

Assignee expressly assumes all of Assignor’s debts and obligations under the
Macondo Operating Agreement incurred after the later of: (i) the date on which
this Assignment becomes fully effective under the Macondo Operating Agreement
and (ii) the date on which this Assignment becomes effective under applicable
laws and regulations.

 

7.

In the event that any required governmental consents to the assignment of the
Lease are not obtained despite Assignee and its applicable affiliates’ good
faith, commercially reasonable efforts to obtain such consent, and Assignee
elects to rescind this Assignment and withdraw the application for governmental
approval evidenced by Exhibit 3 hereto (as contemplated in the Settlement
Agreement, Mutual Releases, and Agreement to Indemnify) and so notifies Assignor
in writing, any interest described in the Lease and the other Assets shall
automatically and without any further action of any party hereto re-vest in
Assignor, except that Assignee shall retain the Assets described in:
(i) paragraph (c) for the period from the Effective Time until the date of
Assignee’s rescission; (ii) paragraph (f) to the extent such contracts were
entered into after the Effective Time and prior to Assignee’s rescission; and
(iii) paragraph (g) with respect to all such rights acquired after the Effective
Time and prior to Assignee’s rescission. The Parties shall prepare the customary
and necessary documentation to reflect Assignee’s rescission, and, upon
Assignee’s request, Assignor shall execute same. The execution and delivery of
this Assignment, and any such rescission by Assignee shall not, however, affect
the validity or enforceability of the Settlement Agreement or any aspect
thereof.

 

8.

In the event any provision of this Assignment conflicts with any term of the
Settlement Agreement, the applicable terms of the Settlement Agreement shall
control.

This Assignment shall be governed by and construed in accordance with the law of
the State of Louisiana, and may be executed in any number of counterparts, each
of which shall be deemed valid and binding with respect to the signatories
thereto, and all of which together shall constitute one and the same conveyance.

IN WITNESS WHEREOF, the Parties have executed this Assignment on the ___ day of
October, 2011.

 

4



--------------------------------------------------------------------------------

[Signature and Acknowledgment Pages Follow]

 

5



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED in the presence of the undersigned competent witnesses on
the date(s) set forth in the attached acknowledgments, but effective as of the
Effective Time.

 

WITNESSES:

    ASSIGNOR:      

ANADARKO PETROLEUM

CORPORATION

 

Name printed:

         

By:                                                                       
      

     

Name                                                                          

Name printed:

   

Title:                                                                          

 

 

 

WITNESSES:

    ASSIGNEE:      

BP EXPLORATION & PRODUCTION

INC.

 

Name printed:

         

By:                                                                       
      

     

Name:                                                                        

Name printed:

   

Title:                                                                          

 

6



--------------------------------------------------------------------------------

Acknowledgments

 

STATE OF TEXAS             )

   ss.

COUNTY OF HARRIS       )

  

On this          day of                     , 2011, before me, the undersigned
notary in and for the jurisdiction listed above, appeared
                                         , to me personally known, who, being by
me duly sworn, did say that he is the                                          
                of Anadarko Petroleum Corporation, a Delaware corporation, and
did this day sign the foregoing instrument (in the presence of the two competent
witnesses whose signatures appear next to his on the foregoing instrument) on
behalf of Anadarko Petroleum Corporation the free act and deed of said
corporation by the authority of its board of directors.

 

 

Notary Public in and for

the State of Texas

Name printed:                                                      

My commission expires:                             .

 

STATE OF TEXAS             )

   ss.

COUNTY OF HARRIS       )

  

On this          day of                     , 2011, before me, the undersigned
notary in and for the jurisdiction listed above, appeared
                                        , to me personally known, who, being by
me duly sworn, did say that he is the                                          
                of BP Exploration & Production Inc., a Delaware corporation, and
did this day sign the foregoing instrument (in the presence of the two competent
witnesses whose signatures appear next to his on the foregoing instrument) on
behalf of BP Exploration & Production Inc., the free act and deed of said
corporation by the authority of its board of directors.

 

 

Notary Public in and for

the State of Texas

Name printed:                                                      

My commission expires:                             .

 

7



--------------------------------------------------------------------------------

AND NOW, appearing herein comes INTERVENOR, Anadarko E&P Company LP, through its
undersigned authorized representative and in the presence of the undersigned
competent witnesses on the date(s) set forth in the attached acknowledgments,
but effective as of the Effective Time, which: (i) consents to the foregoing
Assignment and Bill of Sale and Transfer of Operating Agreement Interest
conveying, among other things, the Assets from Anadarko Petroleum Corporation to
BP Exploration & Production Inc.; (ii) acknowledges and stipulates that it has
previously assigned any and all of its interest in the Assets described therein
to Anadarko Petroleum Corporation; and (iii) to the extent it currently owns any
direct or residual interest in any Assets described therein, does hereby for
good and valuable considerations, the receipt and suffering of which are hereby
acknowledged, remise, release and forever quitclaim unto BP Exploration &
Production Inc. all of its right, title and interest, if any, in and to the
Assets.

 

WITNESSES:

    INTERVENOR:    

ANADARKO E&P COMPANY LP

 

     

By:                                                                
             

 

Name printed:

   

Name:                                                                        

   

Title:                                                                          

     

Name printed:

   

Acknowledgment

 

STATE OF TEXAS             )

   ss.

COUNTY OF HARRIS       )

  

On this          day of                     , 2011, before me, the undersigned
notary in and for the jurisdiction listed above, appeared
                                         , to me personally known, who, being by
me duly sworn, did say that he is the                                          
                of Anadarko E&P Company LP, a                          limited
partnership, and did this day sign the foregoing instrument (in the presence of
the two competent witnesses whose signatures appear next to his on the foregoing
instrument) on behalf of Anadarko E&P Company LP as the free act and deed of
said company by the authority of its partners.

 

 

Notary Public in and for

the State of Texas

Name printed:                                                      

My commission expires:                             .

 

8



--------------------------------------------------------------------------------

Exhibit “1” Schedule of Wells

To Assignment and Bill of Sale and Transfer of Operating Agreement Interest
effective                         , by and between Anadarko Petroleum
Corporation, as Assignor, and BP Exploration & Production Inc., as Assignee

 

  1.

The Macondo Well (Well No. 1) (API Number 60-817-41169);

 

  2.

Well No. 2 (API Number 60-817-41190); and

 

  3.

Well No. 3 (API Number 60-817-41189).

[End of Exhibit 1]

 

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit “2” Schedule of Leases and Surface Rights

To Assignment and Bill of Sale and Transfer of Operating Agreement Interest
effective                         , by and between Anadarko Petroleum
Corporation, as Assignor, and BP Exploration & Production Inc., as Assignee

Anadarko Petroleum Corporation’s twenty-five (25%) percent interest in the
following Lease: Federal OCS oil & gas lease serial number OCS-G 32306 dated
June 1, 2008, between the United States of America and BP Exploration &
Production Inc., covering all of Mississippi Canyon Block 252, OCS Official
Protraction Diagram NH 16-10, covering 5,760 acres as to all depths and bearing
a royalty rate of 18.75% percent. (Record Title Interest).

[End of Exhibit 2]

 

CONFIDENTIAL SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit “3” Assignment of Record Title Interest in Federal

OCS Oil and Gas Lease

To Assignment and Bill of Sale and Transfer of Operating Agreement Interest
effective                         , by and between Anadarko Petroleum
Corporation, as Assignor, and BP Exploration & Production Inc., as Assignee

[insert completed BOEMRE form MMS-150 (October 2011)]

[End of Exhibit 3]

[End of Assignment]

 

CONFIDENTIAL SETTLEMENT AGREEMENT